Citation Nr: 1007663	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  05-31 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for inguinal muscle 
spasms.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1972 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran does not currently have a disability related to 
inguinal muscle spasms that was incurred in or aggravated by 
active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
inguinal muscle spasms have not been met.  38 U.S.C.A. §§ 
1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

In correspondence dated in October 2004 and March 2006, the 
RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In March 2006, the RO also notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  

In determining whether VA's duty to assist requires that a 
medical examination be provided or medical opinion obtained, 
there are four factors to consider:  (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability; (2) evidence establishing an in-service 
event, injury, or disease, or manifestations during the 
presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether 
there otherwise is sufficient competent medical evidence of 
record to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  However, given the 
absence any identified symptomatology after service 
separation or any competent evidence demonstrating that the 
Veteran has current chronic disorder pertaining to inguinal 
muscle spasms that may be related to service, a remand for a 
VA examination would unduly delay resolution in this case.  
Thus, the duties to notify and assist have been met.

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).
	
	However, the law provides that service connection may only be 
granted for a current disability; when a claimed condition is 
not shown, there may be no grant of service connection.  See 
38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 
	2 Vet. App. 141 (1992) (Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability).  "In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  
	
The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In this case, the Veteran contends that he is entitled to 
service connection for inguinal muscle spasms, citing the 
fact that he received treatment for inguinal muscle spasms in 
service.  However, having carefully reviewed the evidence of 
record in light of the Veteran's contentions and the 
applicable law, the Board finds that his claim must 
nevertheless fail because a current disability has not been 
shown.  

At this time, the competent evidence does not demonstrate 
that the Veteran has a current disability related to inguinal 
muscle spasms.  While service treatment records reflect that 
the Veteran was treated in November 1973 for inguinal pain, 
which was attributed to slight muscle spasms in the inguinal 
area, his separation examination revealed "normal" findings 
pertaining to both the musculoskeletal and genitourinary 
systems.  Moreover, normal results were again noted in both 
his December 1979 and November 1982 reserve service retention 
examinations, and a review of post-service medical treatment 
records is absent of any complaints of, treatment for, or a 
diagnosis related to the inguinal area or reasonably 
attributed thereto.  In fact, VA treatment records from July 
2002 to March 2009 and private medical records from August 
1998 through September 2004, which regularly noted that the 
Veteran suffered from muscle spasms in the back, did not 
mention any similar complaints or findings pertaining to the 
inguinal area.  

The Board has considered the Veteran's statements asserting a 
nexus between inguinal muscle spasms and active duty service 
and acknowledges that he is competent to report symptoms as 
they come to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, in this case, the Veteran 
merely indicated that his inguinal-related ailments "started 
in service," and he does not provide any description of what 
his current symptoms, if any, may be.  

The law provides that, in the absence of an identified 
disease or injury, service connection may not be granted.  
See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  
Accordingly, as the Veteran's claimed inguinal spasms are 
without any identified underlying pathology, his claim for 
service connection must necessarily be denied because there 
is no sufficient showing he has a current disorder that is 
derived from an in-service disease or injury.  As the weight 
of the evidence is against the Veteran's claim for service 
connection for inguinal muscle spasms, the Board is unable to 
grant the benefits sought.


ORDER

Service connection for inguinal muscle spasms is denied.


REMAND

Unfortunately, with regard to the Veteran's claim of 
entitlement to service connection for a skin disorder, a 
remand is required in this case.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  

Specifically, the Board finds that a VA examination must be 
conducted in order to fulfill VA's duty to assist pursuant to 
the VCAA.  Here, service treatment records reflect that the 
Veteran was treated for a rash in service in November 1972.  
According to the service treatment report, he complained of a 
rash on his back and stomach that had been present for 
several weeks; the impression rendered by the examining 
physician was "probably tinea."  Further, the evidence 
reflects that the Veteran sought treatment for pruritis in 
April 2004, complaining of recurrent itching that had been 
present for years.  As a result, he was prescribed oral 
medication in an attempt to alleviate the itching.  Given the 
skin-related symptomatology demonstrated in service and the 
competent evidence of record suggestive of a current skin 
disorder, the Board finds that a VA medical examination is 
required to determine the nature and etiology of the 
Veteran's skin-related complaints.  See McLendon, 20 Vet. 
App. at 79.

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include the denial of the claim, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

Moreover, as it appears that the Veteran continues to be 
treated at the VA Medical Center in Montgomery, Alabama, the 
RO should obtain all relevant treatment records from this 
facility.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall obtain all outpatient 
treatment records relating to a skin 
disorder from the VA Medical Center in 
Montgomery, Alabama, for the period from 
March 2009 to the present.  Any negative 
search result should be noted in the 
record.  

2.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine the nature and etiology of the 
Veteran's asserted skin disorder.  The 
claims file should be made available to 
and reviewed by the examiner.  If a 
current skin disorder is diagnosed, the 
examiner is requested to state an opinion 
as to whether it is at least as likely as 
not (a 50 percent probability or higher) 
that such disorder is causally related to 
active service, including the skin-related 
symptoms he demonstrated in service.  All 
appropriate tests and studies should be 
conducted.  In doing so, the examiner 
should acknowledge the Veteran's report of 
a continuity of symptomatology.  A 
complete rationale for all opinions 
expressed and all conclusions reached 
should be set forth in a legible report.  

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


